                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:17-CV-093-MOC-DCK

 HEAVEN L. LEE,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )      ORDER
                                                     )
 NANCY A. BERRYHILL,                                 )
 Acting Commissioner of Social Security,             )
                                                     )
                Defendant.                           )
                                                     )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion For Fees

Pursuant To The Equal Access To Justice Act 28 U.S.C. § 2412(d)(1)(A)” (Document No. 21)

filed November 20, 2018. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. After careful consideration

of the motion and the record, and noting consent of Defendant’s counsel, the undersigned will

grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s “Consent Motion For Fees Pursuant

To The Equal Access To Justice Act 28 U.S.C. § 2412(d)(1)(A)” (Document No. 21) is

GRANTED.

         IT IS FURTHER ORDERED that the Commissioner of Social Security pay to Plaintiff

the sum of $5,400.00, in full satisfaction of any and all claims arising under EAJA, 28 U.S.C. §

2412(d), and upon the payment of such sum, this case is dismissed with prejudice. If the award to

Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable to

Plaintiff’s counsel, in accordance with Plaintiff’s assignment to her attorney of her right to

payment of attorney’s fees under the Equal Access to Justice Act. See (Document No. 21-1, p. 1).
If the payment is subject to offset, then any remaining fee will be made payable to Plaintiff and

mailed to Plaintiff’s counsel’s office address.

       SO ORDERED.



                                  Signed: November 20, 2018




                                                  2
